      Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 1 of 77




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION
________________________________
                                   )
JOHNELL MIDDLETON,                 )
                                   )
JACORI HODGES,                     )
                                   )
COREY HOLBROOKS, on behalf         )
of themselves and others similarly )
situated,                          )
                                   )
       Plaintiffs,                 )
                                   )       CIVIL ACTION
       v.                          )
                                   )       NO. 5:21-CV-______________
TIMOTHY WARD, Commissioner,        )
Georgia Department of Corrections, )       COMPLAINT
                                   )
AHMED HOLT, Assistant              )       CLASS ACTION
Commissioner, Georgia Department   )
of Corrections,                    )
                                   )
ROBERT TOOLE, Field Operations     )
Director, Georgia Department of    )
Corrections,                       )
                                   )
STAN SHEPARD, Southeast Regional )
Director, Georgia Department of    )
Corrections,                       )
                                   )
JACK SAULS, Assistant              )
Commissioner, Health Services      )
Division, Georgia Department of    )
Corrections,                       )
                                   )
IOANNIS IOANNOU, Statewide         )
Mental Health Director, Georgia    )
Department of Corrections,         )
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 2 of 77




TREVONZA BOBBITT, Warden              )
Georgia State Prison,                 )
                                      )
CHARLES SPINN, Deputy Warden          )
of Security, Georgia State Prison,    )
                                      )
JOSH WICKER, Deputy Warden            )
of Security, Georgia State Prison,    )
                                      )
DEIDRA EDWARDS, Deputy Warden )
of Care and Treatment, Georgia State )
Prison,                               )
                                      )
VIKKI IRWIN, Deputy Warden of         )
Administration, Georgia State Prison, )
                                      )
JUANITA SHARPE, Tier II Program )
Unit Manager, Georgia State Prison    )
                                      )
      Defendants.                     )
________________________________ )




                                      ii
            Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 3 of 77




                                          TABLE OF CONTENTS

INTRODUCTION .....................................................................................................1

JURISDICTION AND VENUE ................................................................................5

PARTIES....................................................................................................................5

    I.        Plaintiffs......................................................................................................5

    II.       Defendants ..................................................................................................6

              A.       The Central Office Defendants ........................................................ 6

              B.       The GSP Defendants ........................................................................ 8

ALLEGATIONS OF FACT ....................................................................................10

    I.        People in GSP’s segregation units are subjected to solitary
              confinement under conditions of severe isolation and
              deprivation ................................................................................................10

              A.       GSP’s segregation units are designed to isolate people
                       from human contact........................................................................10

              B.       People in GSP’s segregation units are confined to rat-,
                       mouse-, and roach-infested cells with defective plumbing
                       and an unbearable stench of human waste .....................................20

              C.       People in GSP’s segregation units are often kept in dirty,
                       vermin-infested holding cages for several days without
                       access to food, water, or the bathroom...........................................26

    II.       Indefinite solitary confinement in deplorable conditions deprives
              people in GSP’s segregation units of basic human needs and
              subjects them to a risk of serious harm ....................................................30

              A.       There is a consensus among state, federal, and
                       international authorities that solitary confinement causes
                       harm ................................................................................................30

                                                             iii
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 4 of 77




           B.      Solitary confinement and harsh conditions in GSP’s
                   segregation units have led to numerous deaths by suicide ............ 35

   III.    People with serious mental illness in GSP’s segregation units
           experience particularly acute harm from their indefinite solitary
           confinement without minimally adequate mental health care.................. 39

           A.      People with serious mental illness in GSP’s segregation
                   units experience a worsening of their conditions ...........................39

           B.      People with serious mental illness in GSP’s segregation
                   units are deprived of mental health care ........................................42

           C.      People with serious mental illness in GSP’s segregation
                   units are often confined to the prison’s Acute Care Unit in
                   repulsive conditions .......................................................................45

   IV.     Defendants have long been on notice that conditions in GSP’s
           segregation units cause serious psychological harm ................................49

           A.      Conditions in GSP’s segregation units are obviously
                   harmful ...........................................................................................49

           B.      Department auditors have repeatedly warned defendants
                   about dangerous conditions and inadequate mental health
                   care in GSP’s segregation units .....................................................51

           C.      Defendants have been subject to federal litigation
                   regarding conditions similar to those that persist in GSP’s
                   segregation units.............................................................................56

           D.      Plaintiffs’ counsel placed Defendants on notice of
                   unconstitutional conditions in GSP’s segregation units,
                   but Defendants failed to take reasonable steps to
                   ameliorate them ..............................................................................58

CLASS ACTION ALLEGATIONS ........................................................................60

           A.      Principal Class ................................................................................61



                                                       iv
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 5 of 77




            B.       Psychiatric Disability Subclass ......................................................63

CLAIMS FOR RELIEF ...........................................................................................65

PRAYER FOR RELIEF ..........................................................................................70




                                                      v
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 6 of 77




                                        COMPLAINT
       Plaintiffs Johnell Middleton, Jacori Hodges, and Corey Holbrooks

respectfully file this complaint for injunctive and declaratory relief on behalf of

themselves and a class of similarly situated people. Plaintiffs allege the following:

                                     INTRODUCTION

       1.      This is an action to stop prison officials from isolating people in

deplorable conditions.

       2.      Plaintiffs are men held in the “Tier II Program” and other solitary

confinement housing units at Georgia State Prison (GSP). 1

       3.      Over 70 percent of the approximately 300 men in GSP’s Tier II

Program, and many men in the prison’s other solitary confinement units,

experience serious mental illness. They are kept in conditions so harsh and

isolating—and they receive such inadequate mental health care—that self-injury,

violence, and suicide are common. At least 12 men have committed suicide at

GSP in the last two years. Many of these men were held in solitary confinement at

the time of their deaths.

       4.      According to Georgia Department of Corrections (“the Department”)

policy, the Tier II Program is a 270-day “incentive program” used to encourage

“appropriate adjustments” so that people “may be returned to a general population

1
  Throughout this complaint, the solitary confinement housing units are also referred to as
“isolation units” or “segregation units.”

                                                1
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 7 of 77




housing assignment.” In practice, people are assigned to in-cell lockdown in the

program indefinitely for months or years, despite the serious health consequences

of long-term solitary confinement.

      5.     The Tier II Program at GSP typically houses people in dormitories G-

1 through G-4, K-1, and K-2. People assigned to the Tier II Program are confined

for 23 to 24 hours per day on average, alone or with a cellmate, in cells that isolate

them and deprive them of sensory stimuli. Solid metal doors and padlocked cell

flaps impede communication between cells. Narrow windows covered with

plexiglass and grated metal allow men to view only a sliver of sky.

      6.     The Tier II Program’s phases vary in the restrictions they impose, but

all are characterized by prolonged in-cell isolation and lack of human interaction.

“Recreation,” when it occurs, consists of being placed in a metal cage for, at best,

up to five hours per week. However, the prison is so short-staffed that recreation

often does not occur at all, and men go weeks or months without leaving their cells

for any reason except to shower. The supposed “privileges” afforded to men in the

Tier II Program—like occasional phone calls and restricted, no-contact visitation—

afford few opportunities for meaningful interaction.

      7.     Men in other solitary confinement units at the prison are held in

substantially similar conditions, with little to no access to programming, outdoor

time, or human connection. As with assignment to the Tier II Program, assignment


                                          2
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 8 of 77




to GSP’s other solitary confinement units is indefinite in duration and often lasts

for many months or years.

      8.     GSP lacks the staff to run the prison in a humane manner. With a

correctional staff vacancy rate of more than 70 percent, there are simply too few

officers at GSP to run the facility safely and responsibly.

      9.     Staffing is so inadequate that officers fail to provide for people’s basic

needs, such as taking men to the showers or the infirmary.

      10.    Men in GSP’s solitary confinement units are often left for extended

periods of time in temporary holding areas—such as locked shower stalls or

telephone-booth-sized cages—without food, water, or access to a toilet.

      11.    Men left for hours in locked shower stalls pass out and vomit from

excessive heat exposure. Men abandoned in holding cages for hours or days

defecate and urinate on the floor.

      12.    Due to the harsh conditions in GSP’s solitary confinement units,

people with serious mental illness regularly experience psychiatric crises. They

cycle between their cells and the prison’s Acute Care Unit (ACU), a psychiatric

isolation unit. Men are purportedly sent to the ACU for mental health treatment,

but little in the way of treatment occurs there. Instead, a person in psychiatric

crisis can expect to be held naked, for days or weeks, with no toothpaste, soap, or




                                          3
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 9 of 77




toilet paper. The ACU cells are infested with rats and their walls and surfaces are

often smattered with feces and blood.

      13.    As a result of Defendants’ policies and practices, people in GSP’s

solitary confinement units are utterly isolated, many for years on end, with little if

any meaningful human interaction.

      14.    Defendants’ use of prolonged, isolated confinement deprives Plaintiffs

and others of basic human needs, creates a substantial risk of serious mental and

physical harm, and violates basic standards of decency.

      15.    Defendants are aware of the conditions that exist in GSP’s solitary

confinement units and have been repeatedly informed by incarcerated people,

auditors, and Plaintiffs’ counsel that those conditions present a substantial risk of

serious harm. Defendants have failed to take reasonable steps in response. People

at the prison continue to deteriorate, and in many cases die, as a result of

Defendants’ conscious indifference.

      16.    Plaintiffs bring this action on behalf of themselves and similarly

situated people to end Defendants’ unlawful practices and vindicate their rights

under the Eighth and Fourteenth Amendments to the United States Constitution.




                                           4
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 10 of 77




                             JURISDICTION AND VENUE
        17.      This Court has jurisdiction over this action under 28 U.S.C. § 1331,

because it raises claims arising under the United States Constitution and 42 U.S.C.

§ 1983.

        18.      This judicial district is an appropriate venue under 28 U.S.C.

§ 1391(b)(1), because all Defendants are Georgia residents and at least one

Defendant resides in the Macon Division of the Middle District of Georgia, and

under 28 U.S.C. § 1391(b)(2), because a substantial part of the events giving rise to

this action occurred in the Macon Division of the Middle District of Georgia.

                                        PARTIES
   I.         Plaintiffs
        19.      Plaintiff Johnell Middleton is a 41-year-old man who is serving a life

sentence. He has been incarcerated in the Department since 2004, and at GSP

since around December 2019. He is currently housed in K-2, a Tier II Program

dormitory. Mr. Middleton is classified as Mental Health Level II by the

Department.

        20.      Plaintiff Jacori Hodges is a 25-year-old man who is serving a prison

sentence in the Department. He has been incarcerated for more than four years.

Since around October 2020, he has been held in administrative segregation in the

Tier II Program housing units at GSP. He is currently housed in K-2, a Tier II

Program dormitory.

                                             5
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 11 of 77




         21.     Plaintiff Corey Holbrooks is a 31-year-old man who is serving a

prison sentence in the Department. He has most recently been incarcerated since

2017. Prior to his current incarceration, Mr. Holbrooks was incarcerated in the

Department off and on from 2008 to 2015. He has been incarcerated at GSP since

on or around September 17, 2020. He is currently housed in G-1, a Tier II

Program dormitory.

   II.         Defendants

         22.     There are two categories of Defendants in this case. The first

category consists of officials assigned to the Department’s Central Office in

Forsyth, Georgia, consisting of Defendants Ward, Holt, Toole, Shepard, Sauls, and

Ioannou (collectively referred to as “the Central Office Defendants”). The second

category consists of officials assigned to GSP, consisting of Defendants Bobbitt,

Spinn, Wicker, Edwards, Irwin, and Sharpe (collectively referred to as “the GSP

Defendants”).

                 A.    The Central Office Defendants

         23.     Defendant Timothy Ward is sued in his official capacity as

Commissioner. As Commissioner, Defendant Ward has final authority over the

management of all prisons in the Department, including GSP. He also oversees the

Department’s four divisions: Facilities, Administration & Finance, Health

Services, and Inmate Services.



                                             6
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 12 of 77




      24.    Defendant Ahmed Holt is sued in his official capacity as the Assistant

Commissioner in charge of the Department’s Facilities Division. As Assistant

Commissioner of Facilities, Defendant Holt is responsible for the direct

supervision of all persons incarcerated by the Department, including all people

incarcerated at GSP. Defendant Holt manages the Facilities Division under

authority delegated to him by Defendant Ward.

      25.    Defendant Robert Toole is sued in his official capacity as the Director

of the Department’s Field Operations Division. As Director of Field Operations,

Defendant Toole is responsible for overseeing the daily operations of all state

facilities in the Department, including GSP. Defendant Toole manages Field

Operations under authority delegated to him by Defendants Ward and Holt.

      26.    Defendant Stan Shepard is sued in his official capacity as the

Southeast Regional Director for the Department. As Southeast Regional Director,

Defendant Shepard is responsible for overseeing the management of 14 facilities

throughout the southeast region of Georgia, including GSP. Defendant Shepard

manages these prisons under authority delegated to him by Defendants Ward, Holt,

and Toole.

      27.    Defendant Jack Sauls is sued in his official capacity as the Assistant

Commissioner in charge of the Department’s Health Services Division. As

Assistant Commissioner of Health Services, Defendant Sauls is responsible for


                                          7
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 13 of 77




overseeing the delivery of health care services, including medical care and mental

health care, to all persons incarcerated by the Department, including all people

incarcerated at GSP. Defendant Sauls also oversees system-wide health care

functions such as training and policy development. Defendant Sauls manages the

Health Services Division under authority delegated to him by Defendant Ward.

      28.       Defendant Ioannis Ioannou is sued in his official capacity as the

Department’s Statewide Mental Health Director. As Statewide Mental Health

Director, Defendant Ioannou is responsible for planning, developing, and

implementing mental health-related policies and procedures for the Department;

organizing, directing, and coordinating the delivery of mental health services in all

Department facilities that provide those services, including GSP; and overseeing

and evaluating all mental health programs in the Department, including all mental

health programs at GSP. Defendant Ioannou’s authority is delegated to him by

Defendants Ward and Sauls.

                B.    The GSP Defendants

      29.       Defendant Trevonza Bobbitt is sued in his official capacity as Warden

of GSP. As Warden, Defendant Bobbitt has final authority over the conditions of

confinement at GSP and supervisory authority over all officers assigned to the

prison. Defendant Bobbitt is responsible for overseeing all incarcerated people and

staff at GSP.


                                            8
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 14 of 77




      30.    Defendant Charles Spinn is sued in his official capacity as Deputy

Warden of Security at GSP. As Deputy Warden of Security, Defendant Spinn has

supervisory authority over all security staff members at GSP and is responsible for

overseeing the security and living conditions of all incarcerated people at GSP.

      31.    Defendant Josh Wicker is sued in his official capacity as Deputy

Warden of Security at GSP. As Deputy Warden of Security, Defendant Wicker

has supervisory authority over all security staff members at GSP and is responsible

for overseeing the security and living conditions of all incarcerated people at GSP.

      32.    Defendant Deidra Edwards is sued in her official capacity as Deputy

Warden of Care and Treatment at GSP. As Deputy Warden of Care of Treatment,

Defendant Edwards is responsible for overseeing the daily operation of medical,

mental health, education, and counseling services at GSP.

      33.    Defendant Vikki Irwin is sued in her official capacity as Deputy

Warden of Administration at GSP. As Deputy Warden of Administration,

Defendant Irwin is responsible for overseeing the business office, property and

supply operations, and the food services department at GSP.

      34.    Defendant Juanita Sharpe is sued in her official capacity as the Tier II

Program Unit Manager at GSP. As Tier II Program Unit Manager, Defendant

Sharpe is responsible for the care, secure confinement, and living conditions of all

people incarcerated in the Tier II Program at GSP.


                                          9
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 15 of 77




                              ALLEGATIONS OF FACT

   I.         People in GSP’s segregation units are subjected to solitary
              confinement under conditions of severe isolation and deprivation.

                A.    GSP’s segregation units are designed to isolate people from
                      human contact.

        35.     GSP is a prison facility in Reidsville, Georgia, housing approximately

1,400 people. The prison was constructed in the 1930’s and was the subject of

extensive litigation, from the 1970’s onward, concerning unconstitutional

conditions of confinement.

        36.     The Department designates GSP a special mission facility because it

specializes in housing people with mental illness, who make up more than 50

percent of the prison’s population.

        37.     GSP has approximately 36 dormitories, six of which house people in a

long-term administrative segregation regime called the Tier II Program. About

300 people are held in GSP’s Tier II housing units.

        38.     According to policy, the Tier II Program lasts for a minimum of 270

days, divided into three 90-day phases. In practice, however, minor rule

infractions can result in a person being summarily returned to the most restrictive

phase. Many people also languish in the final phase of the program, with no notice

of when they will be returned to the general population. As a result, most people




                                           10
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 16 of 77




remain in the Tier II Program much longer than 270 days, and some remain for

additional months or even years.

         39.   The Tier II Program housing units are divided into two buildings: G

Building and K Building. G Building holds four Tier II dormitories—G-1, G-2, G-

3, and G-4—each of which contains between 26 and 28 two-person cells. K

Building holds two Tier II dormitories—K-1 and K-2—each of which contains

approximately 26 single-person cells. 2

         40.   Each cell in the Tier II housing units measures approximately eight

feet by ten feet.

         41.   GSP’s Tier II Program segregation cells are specially designed to

isolate people by depriving them of sensory stimuli and restricting their movement.

Cell doors are made of solid metal. The doors have two small openings—one “tray

box,” though which officers pass meal trays to incarcerated people, and one “flap,”

through which officers place men in handcuffs. The tray boxes are locked. In

some Tier II dormitories, the flaps are sealed by padlocks. Narrow cell windows

are about eight inches wide and are covered in plexiglass and a layer of perforated

metal.




2
  In recent months, many people assigned to the Tier II Program have also been placed in other
dormitories, such as K-3, K-4, and the DE dormitories. The prison has also begun isolating some
individuals who are not assigned to the Tier II Program in dorms G-3 and G-4.

                                              11
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 17 of 77




      42.    People in the Tier II Program take all meals alone in their cells. Food

portions for people in the Tier II Program are significantly smaller than those

served to the general population. Many men in Tier II are not permitted to

purchase supplemental food. As a result, numerous men in the Tier II Program

have lost significant amounts of weight and feel constantly hungry.

      43.    Each phase of the Tier II Program has certain restrictions on property,

visitation, phone calls, and other conditions. None of these restrictions applies to

people in the prison’s general population, who have consistent access to telephone

calls, showers, and time out of their cells.

      44.     Phase One is the most restrictive phase of the Tier II Program. Apart

from a few state-issued items, people in Phase One are not allowed any personal

property, including books, and they do not have access to the prison commissary,

except to purchase legal materials. People in Phase One are confined to their cells

for an average of 23 to 24 hours per day. They are permitted one, 15-minute phone

call per month and one, non-contact visit per month.

      45.    The next phase is Phase Two. People in Phase Two are not permitted

personal property, except for a few hygiene items. Like men in Phase One, people

in Phase Two are confined to their cells for about 23 to 24 hours per day. They are

allowed up to two, 15-minute phone calls and two, non-contact visits per month.




                                          12
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 18 of 77




       46.     The final phase is Phase Three. People in Phase Three have limited

access to personal property and some, restricted access to the prison commissary.

Men in Phase Three are also confined to their cells for between 23 and 24 hours

per day. They are allowed up to three, 15-minute phone calls and three, non-

contact visits per month.

       47.     Although the limited privileges described above are available in

theory, in practice, most men in the Tier II Program and other segregation units do

not have access to phone calls 3 or visitation. 4

       48.     People in the Tier II Program remain in their cells almost all the time

for months or years. Although prison policy requires that men in the Tier II

Program be allowed at least five hours of out-of-cell recreation every week, the

policy is not carried out in practice. In reality, many men are let out of their cells

for exercise less than once per month. Others are denied any out-of-cell time at all,

apart from showers and the rare medical or legal visit. Some men in the Tier II

Program have not been outside for periods of six months or one year. This degree


3
  Phone privileges are often not available in practice. The telephones in certain dormitories are
inoperable, and even in dormitories with working telephones, many men are unable to access them
due to chronic understaffing. In addition, telephone calls are costly for families; many men come
from families that can rarely, if ever, afford to pay for calls.
4
  Visitation is not available in practice to most people in the Tier II Program. GSP is in a rural
area inaccessible to family members on a limited income who may live hundreds of miles away.
Visits are further limited because Tier II Program visitation occurs during the week, when family
members are working, rather than on weekends, when visitation occurs for the general population.
Many men do not have family to visit them at all.

                                               13
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 19 of 77




of in-cell isolation is extreme, both in the Georgia Department of Corrections and

as compared to other state prison systems.

        49.   “Recreation,” when it occurs, consists of temporary confinement to an

outdoor, steel cage surrounded by metal siding. The cages for some buildings are

not much wider than a man’s arm span. For exercise, people pace a few feet, back

and forth, or jump in place. Men who have cellmates share the same small outdoor

cage for recreation.

        50.   Men in the Tier II Program do not have access to programming to

provide human interaction or mitigate the effects of isolation. Those in the most

restrictive phase, Phase One, are supposed to receive so-called “in-cell

programming” after five weeks in the program. In fact, most men in Phase One

receive no programming at all.

        51.   Men in certain program phases are, by policy, supposed to have

access to a tablet with a few games and videos, to be played or viewed alone in

their cells. In practice, however, many people do not have tablet access. Some

were never given a tablet. Others cannot access stations (also called “kiosks”) to

charge or maintain their tablets because the prison is too understaffed to transport

them.




                                         14
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 20 of 77




       52.    No group programming has been available in more than a year for

men in any Tier II Program phase.5 This was true even before the Department

suspended group programming during the COVID-19 pandemic. Lack of access to

rehabilitative programming impedes people in the Tier II Program from obtaining

parole. Classes that are mandatory for parole eligibility are not offered in Tier II.

       53.    Men in all phases of Tier II are prohibited from attending religious

services with other people. Prison policy specifically limits their religious activity

to “individually engag[ing] in religious practices in their assigned cells or by their

assigned beds.”

       54.    Without access to programming, religious services, phone calls, or

time out of their cells, most men in the Tier II Program spend their days sleeping,

pacing, and staring at the wall.

       55.    Although policy requires that men in every phase of the Tier II

Program be evaluated every 90 days to determine if they may move from a more

restrictive to a less restrictive phase of the program, many men do not receive the

required 90-day reviews. These men remain in their assigned phases for prolonged

periods of time.




5
  Even the “Offenders Under Transition,” or “O.U.T.” program—a behavior modification program
that is allegedly required for men on Tier II status to progress off the tier and into general
population—has, in practice, not been available to people in Tier II at GSP for more than a year.

                                               15
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 21 of 77




      56.    While assigned to Tier II, people in more advanced phases may be

summarily returned to Phase One for minor infractions such as banging on a cell

door or holding open a tray flap. Some people are repeatedly required to restart the

program and thus spend lengthy spans of time in more restrictive phases.

      57.    Men in GSP’s other segregation dormitories experience substantially

similar conditions to those in the Tier II Program housing units. People in all of

GSP’s isolation units are confined to small, eight-by-ten-foot cells with almost no

access to out-of-cell time, outdoor recreation, or programs. And, no matter the

dormitory, GSP’s isolation units are chronically and dangerously understaffed.

      58.    GSP has one of the highest officer vacancy rates among Georgia

prisons, at just over 70 percent. Put another way, GSP employs well under half the

number of officers needed to run the prison. When officers do not come to work,

the prison is even more understaffed than its vacancy rate would imply.

      59.    Particularly at night and on weekends, the isolation units lack officer

supervision. It is not uncommon for men to see no or few officers after 9:00 p.m.,

and no or few officers on Saturdays and Sundays.

      60.    Because the prison is so understaffed, officers often fail to perform

rounds in the dormitories, including the 15-minute and 30-minute checks required

by prison policy. If officers make rounds at all, they do so irregularly, and often

not more than once every five to six hours.


                                         16
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 22 of 77




       61.      Most weeks, there are not enough officers present in the isolation

dormitories to take people to the showers without stranding them there for hours at

a time. On days when the prison is especially understaffed, officers simply forgo

taking men to the showers, to medical appointments and, on occasion, to their legal

visits. These deprivations exacerbate the men’s isolation.

       62.      Persistent understaffing has contributed to self-injury, suicide,

violence, and homicide among people housed in solitary confinement. The

epidemic of suicides at GSP is described in section II(B) below. In addition, the

following, recent deaths have occurred:

             a. Raul Garcia died in G-2, a Tier II dormitory, on or around April 21,

                2020. When he was removed from his cell, his body was covered in

                blood.6

             b. Al Mapp was found dead in his cell in K-2, a Tier II dormitory, on

                September 11, 2020. The cause of his death is presently unknown to

                Plaintiffs. In the day preceding Mr. Mapp’s death, another man in his

                dormitory called out to him repeatedly to check on him, but Mr. Mapp




6
  Mr. Garcia is one of many men who have died by homicide or suspected homicide at GSP in the
last four years, including the following men: John Burke (July 5, 2017), Stephen Garrard (July 13,
2018), Keith London (October 19, 2018), Adrian White (December 3, 2019), Joctavious Newsome
(November 3, 2020), Demetrius Stubbins (December 21, 2020), and Christopher DeWayne Mathis
(February 26, 2021).

                                               17
Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 23 of 77




    did not respond. Officers did not discover Mr. Mapp until they came

    to the dormitory to take people to the showers.

 c. Brandon Peters was found dead in G-3, a Tier II dormitory, on

    November 23, 2020. Other incarcerated people reported that, in the

    week leading up to his death, Mr. Peters had been throwing up blood,

    complaining of blood in his stool, and attempting, without success, to

    get medical attention.

 d. Christopher Mathis was killed in G-3, a Tier II dormitory, on

    February 26, 2021. Mr. Mathis was assaulted overnight, between 6:00

    p.m. and 6:00 a.m., when there were no officers in the dorm. Officers

    arrived the following morning and removed his body from the cell.

 e. Calvin Lewis was found dead in his cell in K-2, a Tier II dormitory,

    on May 5, 2021. On or around May 4, the hot water pipe in Mr.

    Lewis’s cell burst, and his room flooded with water. Prison logbooks

    confirm that, the following morning at 6:22 a.m., an officer “noted

    flooding in the lower hall outside K2 dormitory.” Because the officer

    was single-handedly in charge of two buildings, K South and K North,

    he wrote that he would “not be entering the dorms unless an OIC

    [officer in charge] g[a]ve [him] a direct order to do so.” Two hours




                               18
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 24 of 77




               later, Mr. Lewis was found dead on the floor of his cell. Other men in

               the dormitory saw his body removed from the cell, covered in gashes.

            f. A few weeks later, on May 25, 2021, in the same Tier II Program

               dormitory, Christopher Ward died in his cell in what Department

               records refer to as a “fire incident.” Mr. Ward lit a fire in his cell after

               being denied food. Although the officer overseeing rounds in the

               dormitory that evening saw smoke emanating from Mr. Ward’s cell,

               he did not take immediate steps to put out the fire. Mr. Ward was

               later found dead on the floor of his cell.

      63.      Because officers are frequently absent in prison housing units, people

who are injured or ill are often left without necessary attention for extended

periods of time. Men with seizure disorders are left to seize alone in their cells.

Men with mental illness cut themselves and are left to bleed. Other examples from

GSP’s solitary confinement units include the following:

            a. On or around April 25, 2020, a man in a neighboring cell told K.J. that

               he felt feverish, and the man’s roommate screamed that he was

               coughing up blood. Other men in the dorm began shouting for officer

               assistance, but none arrived for nearly three hours, after which the

               man was hospitalized.




                                            19
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 25 of 77




            b. K.M. reports that an older man exhibiting symptoms of possible

               COVID-19 was left in his cell for nearly 24 hours after falling and

               injuring himself. Unable to stand, the man soiled himself and was

               eventually found on the ground crying, lying in a pool of water from

               his leaking sink.

            c. In October 2020, R.S. had a heart attack in his cell in a general

               population dormitory. It took officers nearly 25 minutes to respond.

               When he returned to GSP after being hospitalized, R.S. was placed in

               a filthy, flooded cell in a Tier II Program dorm in K Building. On

               several occasions, he lost consciousness and woke in a pool of water

               on the floor.

      64.      Serious medical, mental health, and other emergencies, including

fires, are a daily facet of life at GSP, and in the solitary confinement units

specifically. In many instances, no officer is present or reachable during these

emergencies.

               B.    People in GSP’s segregation units are confined to rat-,
                     mouse-, and roach-infested cells with defective plumbing
                     and an unbearable stench of human waste.

      65.      Men in GSP’s solitary confinement units are isolated in cells unfit for

human habitation.




                                           20
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 26 of 77




      66.    The cells are infested with rats, mice, and cockroaches. The vermin

infestation is chronic, longstanding, and known to Defendants.

      67.    It is common for men in GSP’s solitary confinement cells to see more

than 10 rats crawl across their floors, lockers, sinks, toilets, and beds in a single

day. The rats enter the cells through vents, holes in the wall, and the small space

between the cell doors and the floor.

      68.    When meals are left to sit in the solitary confinement dormitories

before and after distribution, rats crawl on the men’s trays.

      69.    Rats emerge in greater numbers at night. They crawl on people while

they eat and while they sleep. They find their way into people’s shoes and

clothing.

      70.     Men hear the sound of rats squealing through the vents, preventing

them from sleeping.

      71.    Due to the chronic rat infestation, many men experience the constant

sensation of rats sitting or crawling on their bodies.

      72.    Men in GSP’s solitary confinement units use what few tools they have

to mitigate the rat infestation, stuffing towels under the doors and on top of vents

or capturing live rats in pillowcases and bottles.

      73.    Roaches and mice are just as prevalent. In many cells, there are

roaches all over the floor, the wall, and the metal bunk. When A.P. lived in a


                                           21
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 27 of 77




segregation unit, for example, there was a hole in his metal bunk, where

cockroaches congregated.

         74.   The cells in the solitary confinement dormitories emit a foul smell of

human waste. In many units, toilet flushing is controlled by correctional officers.

When officers are not present, urine and feces accumulate, creating a terrible

stench.

         75.   Some men have experienced nausea and vomiting while waiting up to

24 hours for officers to flush the feces in their toilets. Without the ability to flush

their own toilets, people resort to using towels and pillows as plungers. Some men

cover their toilets with blankets to contain the stench of feces.

         76.   Tap water in the solitary confinement units smells and tastes of

excrement. Many men avoid drinking water from their sinks because of the putrid

smell.

         77.   Some cells in the solitary confinement units have broken plumbing

fixtures. In these cells, toilet water and waste leak onto the floor, and mold grows

on the walls. Other cells have leaking pipes, and water smelling of sewage seeps

through the walls.

         78.   For three months in the fall of 2020, D.D. was confined to a cell in

dorm G-3 with a leaking toilet, a broken sink, and an inoperable light. Because the

toilet leaked every time it was flushed, there was a standing puddle of water and


                                           22
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 28 of 77




urine on the floor. The sink was also broken, so D.D. often lacked water to drink

or wash his hands. A man in a neighboring cell passed him small cups of water

through a hole in the wall between their cells. Because the light did not work and

little light otherwise entered the cell, D.D. spent his days in darkness.7

       79.      For about two weeks in October and November 2020, R.S. was held

in a filthy, vermin-infested cell in K Building. Although R.S. was not assigned to

the Tier II Program, he was placed in this cell—a quarantine cell—after testing

positive for COVID-19 at a hospital. The cell was covered with roaches, the walls

were mold-infested, and R.S. had no running water. When other men in the dorm

took showers, his cell flooded.

       80.      For around five years while living in the Tier II Program dormitories,

M.H. cycled between cells with no running water, no working heater, no light, and

toilets that did not flush. He also lived in cells with dried blood and feces smeared

on the walls.

       81.      For about one week in or around February 2020, many men in G

Building experienced persistent flooding in their cells. Sewage water entered the

cells through the small openings between the cell doors and the floor, and the

entire dorm smelled of human waste. Medical staff declined to enter the dorm on


7
 It is not uncommon for men in isolation dormitories to live in cells with no light or power. For
about a month in the fall of 2020, for example, V.E. did not have any light in his room. Other men
have experienced medical distress after being unable to access power for their breathing machines.

                                               23
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 29 of 77




account of the flooding, so one man went without his seizure medication for seven

days. He experienced multiple seizures that caused him to lose consciousness and

wake up on the ground, soaked in sewage water.

       82.    For about one month in December 2020, another man lived in a rat-,

roach-, and mouse-infested cell in G Building with a toilet that did not flush. To

rid the toilet of his waste, the man poured water into the toilet and used an empty

chips bag to push his feces down the tank.

       83.    Men in GSP’s isolation units have no or severely limited access to

cleaning products to sanitize their cells. One man, for example, did not receive any

cleaning supplies for six months. Another man received disinfectant for his cell

only three times during his 18 months in solitary confinement. A third man was

offered no more than five opportunities to clean his cell during a three-year period.

A fourth man was offered only three opportunities to clean his cell in over a year.

       84.    Without access to cleaning supplies, many men resort to using their

state-issued body soap to clean the floors and walls of their cells. Because the men

are given limited soap, many men do not have enough soap to clean their bodies

and their cells.

       85.    Showers in GSP’s isolation units are also unsanitary. The stalls are

covered in mildew, mold, fruit flies, and dead roaches. Others are smattered with




                                         24
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 30 of 77




urine, feces, and hair and are left uncleaned for weeks. Sometimes, officers feed

incarcerated people in the showers, so the stalls are strewn with leftover food.

      86.    Men in GSP’s isolation units are often abandoned in these filthy stalls

for hours at a time, after officers escort them to the showers and then fail to return.

      87.    Because controls for the showers are located outside the stalls, the

water continues to run when officers are not present. The water can be scalding

hot, and the men cannot adjust either the stream or the temperature from inside the

stalls. Some men have experienced dizziness and vomiting after being left in hot

showers for several hours.

      88.    There is one flap on each metal shower stall door. Some officers

allow the men to open the flaps for air, but others lock the flaps from outside the

stalls. When the flaps are locked, steam and hot water overtake the showers,

making it difficult to breathe.

      89.    M.H. was once left in a shower with a locked flap in dorm K-2 for

almost two hours. He was left standing in an uncomfortably hot stream of water

until an officer returned. He was faint from the heat, and his skin burned.

      90.    K.J. was also abandoned in a hot shower in a Tier II Program dorm for

nearly two hours while an officer responded to an incident in another building.

The water was so hot that K.J. vomited. He had to be taken to the medical unit for

treatment.


                                          25
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 31 of 77




      91.    Because of the filthy conditions and the risk of being left for hours in

steaming shower stalls, many men simply avoid the showers altogether. Instead,

they bathe as best they can using the sinks in their cells.

      92.    According to standard operating procedures, people in segregation

units at GSP are permitted three showers per week. In practice, however, the

prison is too understaffed to provide showers on a regular schedule. The men may

only shower when there are enough officers present to escort them.

      93.    On average, men in GSP’s isolation units are permitted to shower only

one to two times per week. On some occasions, showers are provided at the

beginning of the week, and then not again until a week later or more.

      94.    Some men in GSP’s isolation units have been denied showers for

weeks at a time. One man was denied a shower for 11 days. Another man was

denied a shower for 14 days. A man held in the psychiatric crisis unit, or ACU,

was denied a shower for seven weeks, despite his repeated requests to be allowed

to bathe.

             C.     People in GSP’s segregation units are often kept in dirty,
                    vermin-infested holding cages for several days without
                    access to food, water, or the bathroom.

      95.    When men in GSP’s solitary confinement units are moved from one

dorm to another, or when there are insufficient beds or cells available to house




                                          26
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 32 of 77




them in the dormitories or the ACU, prison staff often place them in small, metal

holding cages.

      96.     These cages are located at the back of some of the dormitories in G

Building, as well as in dormitories E-3 and E-4. Similar cages are or have recently

been located in the ACU and the infirmary.

      97.     The holding cages are about the size of a telephone booth and are too

small to accommodate almost any movement. Men cannot lie down in the cages.

They can only stand upright or sit on a small stool or bench.

      98.     Although the cages are intended for temporary confinement, many

men have been held in the cages for prolonged periods of time. During their

confinement, they are often deprived of food, water, and access to the bathroom.

      99.     In August 2020, K.J. observed a young man confined to a holding

cage at the back of dormitory G-2. For several days, the young man slept on a

small bench in the cage, while rats crawled on the floor near him. K.J. heard the

young man crying at night and repeatedly beating on the bars of the cage. Without

access to a toilet, the young man urinated and defecated on the floor. Sometimes,

orderlies gave the young man a blanket to cover up the layers of feces and urine on

the ground.

      100. Other incarcerated men in the dormitory asked officers to remove the

young man from the cage and place him in a cell. Officers responded that it was


                                         27
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 33 of 77




the unit manager’s responsibility to authorize his removal from the temporary

holding cage.

        101. Many other men in GSP’s solitary confinement units have been held

for extended periods of time in the small holding cages in substantially similar

conditions.

        102. From September 11 to September 25, 2020, J.A. was held in a holding

cage in his dormitory, where he had been taken to use the dorm kiosk. For 14

days, he was not removed from the cage to shower. He was forced to urinate and

defecate on the floor or in plastic bags.

        103. M.H. was held in a holding cage in the medical unit three times—

twice for 18 hours and once for an entire weekend, from a Friday to a Monday.

Throughout the weekend, he was not fed. He repeatedly banged on the bars of the

cage, asking to be given something to eat or drink. His requests were ignored.

        104. In or around September 2020, J.H. was held in a small holding cage

for about three days. During this period, he was fed two sandwiches and given a

small container in which to urinate. He suppressed the urge to defecate, because

he knew he would have to sleep near his own excrement if he defecated in the

cage.

        105. A.B. has been held in GSP’s small holding cages multiple times. On

one occasion in November 2020, A.B. was held in a holding cage at the back of a


                                            28
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 34 of 77




GSP dormitory for three days. He urinated into an empty plastic bottle given to

him by an orderly. The two men in neighboring cages likewise urinated in plastic

bottles. Each day, the orderly emptied the urine out of the bottles and returned the

bottles to the men. One man defecated into a plastic sandwich bag and threw the

bag of feces outside of the cage.

      106. From around January 14 to January 17, 2021, M.N. was held in a

small holding cage in dorm G-1. He was apprehensive of being placed in the cage,

but an officer slammed him into the bars and forced him inside. M.N. was then left

in the cage for three days, during which he was repeatedly deprived of meals.

      107. T.M., K.A., V.E., and C.Q. have all been held in the small holding

cages for between one and three days under conditions similar to those described

above. T.M. was deprived of water and forced to sleep where he had defecated.

K.A. was not given access to the bathroom. V.E. slept sitting up in the same place

where he had just relieved himself. C.Q. created a makeshift hammock from his

sheet so as not to sleep on the floor, which was crawling with rats.

      108. Many men GSP’s solitary confinement units remain subject to the

conditions described in this complaint—including prolonged isolation, deplorable

cell and shower conditions, and periodic abandonment in small holdings cages—

for months or years.




                                         29
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 35 of 77




   II.      Indefinite solitary confinement in deplorable conditions deprives
            people in GSP’s segregation units of basic human needs and subjects
            them to a risk of serious harm.

               A.    There is a consensus among state, federal, and international
                     authorities that solitary confinement causes harm.

         109. Confinement in a cell for an average of 22 hours or more per day,

alone or with other people, in a way that limits meaningful human contact, is

deemed “solitary confinement” by correctional and medical experts in the United

States and internationally. This definition expressly includes people who are

single- or double-celled.

         110. The use of solitary confinement at GSP causes a substantial risk of

serious harm and deprives people of basic human needs.

         111. Solitary confinement has historically been a torture technique whose

detrimental effects on physical and mental health are obvious to a reasonable

person.

         112. Indefinite solitary confinement violates contemporary standards of

decency and defies a consensus among correctional experts, who condemn the

practice. The Association of State Correctional Administrators, of which

Defendant Ward is a member, has acknowledged that “[p]rolonged isolation of

individuals in jails and prisons is a grave problem in the United States.” Press

Release, Ass’n of State Corr. Adm’rs, New Report on Prisoners in Administrative

Segregation Prepared by the Association of State Correctional Administrators and

                                          30
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 36 of 77




the Arthur Liman Public Interest Program at Yale Law School (Sept. 2, 2015). As

a result, “[c]orrectional leaders across the country are committed to reducing the

number of people in restrictive housing and altering what it means to be there.” Id.

      113. Plaintiffs expect to show that many states have restricted their use of

solitary confinement in the past decade. Colorado now prohibits the use of solitary

confinement except in cases of serious disciplinary violations, and no person may

be held in solitary confinement for more than 15 days at a time. Washington and

Pennsylvania have begun to replace solitary confinement with other programs.

Other states that have restricted their use of solitary confinement include Alaska,

Arizona, Arkansas, California, Connecticut, Indiana, Maine, Maryland,

Massachusetts, Michigan, Minnesota, Mississippi, Montana, Nebraska, New

Jersey, New Mexico, New York, Ohio, Oklahoma, Texas, Virginia, West Virginia,

and Wisconsin. The United States government has taken similar action to curb the

solitary confinement of people in federal prison.

      114. In 2019, in recognition of the harmful effects of solitary confinement,

Georgia passed a law prohibiting placement of pregnant or immediately

postpartum women in solitary confinement, administrative segregation, or medical

observation in a solitary confinement setting.

      115. The United Nations Special Rapporteur on Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment has concluded that solitary


                                         31
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 37 of 77




confinement can constitute torture in violation of the International Covenant on

Civil and Political Rights and the Convention Against Torture. The Special

Rapporteur recommended absolute prohibitions on both indefinite solitary

confinement and the use of solitary confinement for more than 15 days at a time.

      116. Under Rules 43.1 and 44 of the United Nations Standard Minimum

Rules for the Treatment of Prisoners, incarcerated people cannot be held for more

than 22 hours per day without meaningful human contact indefinitely or for more

than 15 days at a time.

      117. According to the American Bar Association (ABA), “[c]onditions of

extreme isolation generally include a combination of sensory deprivation, lack of

contact with other persons, enforced idleness, minimal out-of-cell time, and lack of

outdoor recreation.” Standards for Criminal Justice: Treatment of Prisoners § 23-

3.8(b) (3d ed. 2011). The ABA recommends that “[c]onditions of extreme

isolation should not be allowed regardless of the reasons for a prisoner’s separation

from the general population.” Id.

      118. Plaintiffs expect to show that, despite the broad consensus about the

harmful effects of solitary confinement, Defendants continue to confine people in

GSP’s segregation units in conditions of extreme isolation, leading to widespread

suffering and numerous deaths.




                                         32
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 38 of 77




      119. Plaintiffs expect to show that social isolation brought on by conditions

in GSP’s segregation units causes or exacerbates hypertension, stroke, diabetes,

and cardiac diseases. It also reduces life expectancy.

      120. Plaintiffs expect to show that symptoms associated with solitary

confinement for 10 days or longer include insomnia, dizziness, heart palpitations,

deteriorated vision, weight loss, severe digestive problems, back and joint pain,

and aggravation of preexisting medical problems. These symptoms are common

among people held in solitary confinement, even among previously healthy

persons.

      121. Plaintiffs expect to show that solitary confinement causes severe

discomfort that is processed by the nervous system as pain. All other deprivations

that are processed as pain—such as food and sleep deprivation—are associated

with basic human needs that are necessary for survival. The fact that isolation

registers in the nervous system as pain shows that social interaction is a basic

human need that is denied to people housed in GSP’s segregation units.

      122. Plaintiffs expect to show that the lack of natural sunlight in GSP’s

segregation units causes people to lose the normal diurnal rhythm that orients a

person’s biological processes. As a result, people incarcerated in GSP’s

segregation units experience significant sleep deprivation, resulting in

physiological and psychological deterioration.


                                         33
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 39 of 77




      123. Plaintiffs expect to show that numerous psychological consequences

result from solitary confinement. People exhibit a measurable loss in brain activity

within a few days of being placed in solitary confinement. The brain waves

affected are those associated with cognition and emotional control. Studies have

found that the impaired brain functioning caused by prolonged isolation continues

long after a person returns to a normal prison setting.

      124. Plaintiffs expect to show that many of the conditions associated with

life in GSP’s segregation units—including lack of physical activity, lack of

meaningful human interaction, and lack of visual stimulation—are sufficient to

dramatically change a person’s brain functioning when confinement continues for

longer than a few days.

      125. Plaintiffs expect to show that solitary confinement of 10 days or

longer results in anxiety, nervousness, hypersensitivity to stimuli, difficulties with

sleep and concentration, memory loss, decreased impulse control, and feelings of

being on the verge of “losing it” or breaking down. Solitary confinement also

causes irritability, chronic depression and hopelessness, hallucinations, suicidal

ideation and behavior, and other psychological consequences.

      126. Plaintiffs expect to show that Defendants do not eliminate these harms

by confining two people to the same cell. People forced to live together in harsh

and isolating conditions for 22 hours or more per day do not have normal social


                                          34
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 40 of 77




interactions. In fact, most people in double cells in GSP’s isolation units

experience persistent psychological stress from sharing a small space with another

person.

      127. Plaintiffs expect to show that all these psychological consequences

manifest themselves in concrete ways that harm incarcerated persons as well as

society. For example, people who have been held in solitary confinement have a

markedly higher rate of recidivism upon their release from prison. In addition,

people held in solitary confinement have a substantially higher rate of suicide.

              B.    Solitary confinement and harsh conditions in GSP’s
                    segregation units have led to numerous deaths by suicide.

      128. Plaintiffs expect to show that, at GSP, and in the solitary confinement

units in particular, suicides have escalated dramatically in the last year and a half.

      129. Between September 2019 and May 2021, the following 12 people

committed suicide at GSP: Jonathan Anthony Strickland, Brandon Tyler Kent,

Rickey Upshaw, Dillian Cortez Southall, James Patrick Hartzog, Stephen Ray

White, Terry James Johnson, Ruben Darius Jackson, Ramon Carlton Gardner,

Terrell Toshra Hamilton, Collin Jackson Donaldson, and Malik Pitts. At least

three of these men—Mr. Johnson, Mr. Jackson, and Mr. Gardner—lived in the Tier




                                          35
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 41 of 77




II Program dorms.8 Several other men were housed for some period of time in

solitary confinement prior to taking their own lives. 9

       130. In the last year and a half, more suicides have occurred at GSP than in

any other prison in the state. Almost all of these suicides occurred in rapid

succession over the course of short periods: three suicides occurred between early

February and early March 2020, five occurred between mid-July and October

2020, and two occurred between April and May 2021.

       131. The suicides of Terry Johnson and Ruben Jackson occurred only one

day apart, on August 10 and August 11, 2020. Both men committed suicide while

living in solitary confinement in G Building.

       132. A few weeks later, Ramon Gardner, who had attempted to take his

own life several times before, committed suicide in a Tier II Program housing unit.

       133. On April 10, 2021, Collin Donaldson, who lived in K-3, a Tier II

Program Step-Down dormitory, was found hanging from the light fixture of his

cell.10 At 7:20 a.m., an on-duty officer wrote in the prison logbook that she was



8
 Another three men—Mr. Strickland, Mr. Upshaw, and Mr. Southall—killed themselves in DE-
4, a unit that, until recently, housed people with serious mental health conditions in solitary
confinement.
9
  Other documented suicides may have occurred in GSP’s segregation dormitories. However, the
incident reports for many suicides at GSP do not state where they occurred.
10
  “Step-Down” is a program for people transitioning off the Tier II Program and into general
population.

                                              36
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 42 of 77




solely responsible for supervising all the men in K Building. She wrote that she

would “not be going into the dorms because [she] [did] not have a central station

officer to keep a visual.” Two hours later, Mr. Donaldson was found dead in his

cell.

        134. Many men in GSP’s solitary confinement units have witnessed people

in their dorms commit suicide.

        135. For example, in or around June 2017, a man in M.H.’s dormitory told

M.H. that he wanted to kill himself. M.H. tried talking to the man to convince him

not to commit suicide, but the man eventually stopped responding. When M.H.

and other men in the dorm realized that the man was hanging in his cell, they beat

on their cell doors and screamed for help. By the time an officer arrived, the man

was dead.

        136. A man who worked as an orderly in DE-4, a segregation dormitory

that, until recently, housed people with serious mental illness, was present in or

around February 2020, shortly before another man in the dorm took his own life.

The orderly heard the man call for help and saw him standing on the sink with a

sheet around his neck. The orderly immediately ran to the unit manager for

assistance. The unit manager responded, “let him do it.” The man hung himself.

        137. In or around August or September 2020, V.E. heard the man in the

cell across from him screaming for help and begging to be taken out of his cell.


                                         37
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 43 of 77




The man’s screaming persisted on and off for two days. Although officers were

present in the dorm on the second day, they did not attend to the screaming man.

On the third day, V.E. watched through his cell door flap as officers entered the

man’s cell and removed his dead body from where he was hanging.

      138. Defendants have long been on notice that people at GSP experience

psychiatric decompensation as a result of the prison’s harsh conditions and

isolation. Defendants have also long been on notice that people at GSP frequently

engage in self-harm and suicidal behaviors due to the prison’s harsh conditions and

isolation.

      139. Defendants have long been on notice that many people have

committed suicide at GSP. For example, according to the Department’s own

records, between December 2014 and September 2018, the following people

committed suicide at the prison:

             a. Hugo Tepanca on September 11, 2018;

             b. Niqua Thomas on July 26, 2018;

             c. Michael Jordan on June 27, 2018;

             d. Roosevelt Agurs on September 24, 2017;

             e. Walter Eller on September 4, 2017;

             f. Stanley Dunn on June 21, 2017;

             g. Andrew Baird on November 29, 2016;


                                          38
            Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 44 of 77




             h. Rex Weaver on September 11, 2016;

             i. Rashan Price on May 21, 2016;

             j. Edwin Alvarez on November 28, 2015;

             k. Christopher Caruso on June 18, 2015;

             l. Lyle Meadors on April 6, 2015;

             m. Jonathan Tanner on February 27, 2015; and

             n. Steven Walthall on December 17, 2014.11

        140. Plaintiffs expect to show that many of the suicides described here

occurred after men were subjected to solitary confinement at the prison.

     III.    People with serious mental illness in GSP’s segregation units
             experience particularly acute harm from their indefinite solitary
             confinement without minimally adequate mental health care.

                A.     People with serious mental illness in GSP’s segregation
                       units experience a worsening of their conditions.

        141. All persons held in solitary confinement in GSP’s segregation units

experience profound psychological stress. However, the negative consequences of

solitary confinement are magnified for people with psychiatric disabilities.




11
  Additionally, in November 2014, Nicholas Baldwin attempted to hang himself in his cell at GSP.
He spent three years in a near-comatose state before dying. Prior to Mr. Baldwin’s attempted
suicide, his mother had called the prison numerous times to tell prison officials that she feared for
her son’s safety. See Rhonda Cook, Mother Says She Warned of Son’s Suicide, Georgia Prison
Failed       to    Act,     The       Atlanta   Journal-Constitution,        May        3,     2017,
https://www.ajc.com/news/local/mother-warned-suicide-possible-but-prison-system-didn-
act/qSwHOswgrD4JBPclBMVtCL/.

                                                39
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 45 of 77




      142. In 2019, 204 of the 281 men on Tier II status at GSP (or 73 percent),

were designated as “Mental Health Level II” patients, meaning that their mental

health functioning was either impaired due to a mental illness, or in need of

monitoring due to a recent history of suicidal ideation, self-injurious behavior, or

crisis unit placement.

      143. For these individuals, prolonged isolation compounds both their

outward manifestation of symptoms and their internal experience of their disorders.

For instance, the mood swings that some persons experience in isolation may

amplify the pre-existing emotional instability experienced by people with bipolar

disorder. People prone to psychotic breakdowns may suffer more serious and more

frequent psychotic episodes in isolation, where they are denied the stabilizing

influence of social feedback that grounds other people’s perceptions of reality.

      144. Many of the men subjected to the longest and harshest conditions of

isolation at GSP have serious mental illness. Solitary confinement significantly

worsens their mental health conditions and exacerbates their symptoms.

      145. K.J., who has been diagnosed with bipolar disorder and severe

recurrent major depressive disorder with psychotic features, was not permitted

almost any out-of-cell time during his approximate year and eight months in the

Tier II housing units at GSP. This long-term isolation caused K.J. to experience




                                         40
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 46 of 77




fear, distress, hopelessness, and frequent thoughts of suicide. He once tried to

hang himself by placing a rope around his neck.

      146. K.M., who has been diagnosed with major depressive disorder and a

schizophrenia-spectrum disorder, was rarely allowed out of his cell for the nearly

20 months he was confined in a Tier II isolation cell, except for showers, legal

visits, and occasional trips to the yard. As a result of his solitary confinement in

the Tier II Program, K.M. heard voices, had thoughts of suicide, cut himself

repeatedly, and attempted suicide. He described the Tier II Program at GSP as

“close[] to death itself.”

      147. T.M. was allowed out-of-cell time on the yard only two times between

mid-May and mid-June 2020. His access to out-of-cell time ended soon after that.

For the following few months, T.M. was not allowed out-of-cell time on the yard.

His mental health deteriorated from constant isolation, and he regularly felt

unstable and suicidal. In the summer of 2020, he attempted suicide by overdose.

      148. As a result of near constant lockdown, many men in GSP’s

segregation units have no outlet for their anxiety, agitation, or ruminating thoughts.

Some persons with mental illness yell for hours on end. Others pound or kick their

doors, subjecting others to a constant din of banging and screaming. Still others

disfigure themselves, set fire to their cells, flood their cells with water, or throw

blood and feces at the walls.


                                           41
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 47 of 77




              B.       People with serious mental illness in GSP’s segregation
                       units are deprived of mental health care.

        149. Men with serious mental illness are required by prison policy to

receive adequate mental health services, including visits with a mental health

counselor and, where appropriate, psychopharmacological treatment. In reality,

however, most men GSP’s segregation units have little to no access to psychiatric

care.

        150. Many men in solitary confinement at GSP have never seen or spoken

to a psychiatrist, outside of an initial evaluation or placement in the ACU. In fact,

most men do not receive psychiatric consultations unless they attempt suicide.

        151. Men who have been on mental health medications for years at other

prisons, and who require medication, are often told that they are on a “list” to see a

mental health professional. Many men languish on the list for months while their

mental health symptoms worsen. Others simply do not see a mental health

professional at all.

        152. Within Georgia prisons, counselors are the primary point of contact

between mental health staff and people with mental illness. But recent audits of

GSP’s mental health care system show that there have been periods in the last two

years when half of the prison’s authorized mental health counselor positions have

been vacant. The mental health counselors who are present have limited

interactions with men in solitary confinement. When counselors enter the dorms,

                                          42
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 48 of 77




they simply stop by the cell doors, slip puzzles through the flaps, and move on.

Their brief interactions with the men are not confidential.

      153. Without adequate psychiatric care, men in GSP’s segregation units

repeatedly cut themselves, plan for suicide, and attempt to take their own lives.

      154. N.S. has been diagnosed with a psychotic disorder and experiences

depression, post-traumatic stress disorder, and auditory and visual hallucinations.

While in GSP’s Tier II Program, he was repeatedly denied out-of-cell recreation

time, resulting in him being isolated in his cell around the clock for extended

periods. Following a suicide attempt in 2019, N.S. stopped receiving his mental

health medication. Although he repeatedly requested visits with a member of the

mental health staff to discuss his symptoms, he did not receive his medication for

more than six months. After that, he was sporadically placed on and off mental

health medication. When his medication was discontinued, he hallucinated and

experienced anxiety and paranoia.

      155. M.N. was transferred to GSP’s Tier II Program in May 2019. His

medical records show that he was transferred specifically to accommodate his

mental health needs, including “psychological trauma” due to military combat,

suicidal ideation, auditory and visual hallucinations, and a history of self-harm,

including an “attempt[] to shoot [him]self.” Despite this history, M.N. was

subjected to extended periods of constant in-cell isolation and was rarely seen by a


                                         43
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 49 of 77




mental health provider. His records show that, between May 17, 2019, and

October 23, 2019, he was not seen by a mental health professional or provided

with any mental health treatment. Aside from cursory interactions with mental

health counselors at his cell door, M.N. had only two brief visits with mental health

professionals at GSP. Neither mental health professional provided any treatment,

prescribed any medication, or conducted any follow-up.

      156. V.E. has been on mental health medication since he was a child, after

being diagnosed with bipolar disorder. He has a history of self-harm, including

attempted hangings. V.E. was told that he was transferred to GSP for mental

health care. However, in the year that he was confined to the Tier II Program, he

was not seen by a psychiatrist or prescribed any medication. Without his

medication, V.E. experienced anxiety attacks that were accompanied by physical

symptoms. During these episodes, his muscles twitched, his mind ran, he heard

frightening echoing sounds, and he could not breathe.

      157. K.A. has been diagnosed with bipolar disorder and experiences

persistent feelings of agitation and depression. He has attempted suicide by

hanging or overdose at least five times while on GSP’s Tier II Program. Once, he

attempted to hang himself with a rope, but his cellmate cut him down. He also cuts

himself frequently and has numerous scars on his arms from cutting. When K.A.




                                         44
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 50 of 77




has reported thoughts of suicide to prison staff, they have often failed to act. On

one occasion, an officer told him to simply “do it.”

       158. J.H. cut himself over 30 times while housed in GSP’s Tier II Program.

On several occasions, he cut himself in front of officers who walked away while he

bled onto the cell floor.

              C.     People with serious mental illness in GSP’s segregation
                     units are often confined to the prison’s Acute Care Unit in
                     repulsive conditions.

       159. The only form of mental health “treatment” that is consistently

available to men with psychiatric disabilities at GSP is placement in DW-2, the

prison’s mental health crisis unit.

       160. The conditions that men endure in the DW-2 cells are so harsh and

revolting that they exacerbate rather than alleviate their mental health symptoms.

       161. DW-2 is known as the Acute Care Unit, or ACU. The unit contains

13 single-person cells and a shower.12 None of the cells in the ACU is equipped

with mattresses, sheets, or blankets. In each cell, the place designated for sleep is a

metal bunk bolted to the floor.




12
  The Crisis Stabilization Unit, or CSU, is another mental health crisis unit at GSP. The CSU
contains six single-person cells and is located in the infirmary.



                                             45
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 51 of 77




       162. The ankle-height, steel bunks in the ACU are often covered in the

crusted feces and blood of previous inhabitants. Many of the walls and toilets are

smeared in bodily fluids and human waste.

       163. When people are placed in the ACU cells, they are not provided with

cleaning supplies. They are denied basic hygiene products, like toothpaste or soap.

       164. While housed in the ACU, people in psychiatric distress do not have

clothing. The only items they are given to wear are a medical gown, which is

made of thin, tissue-like material, or a suicide-prevention smock, which is a

collarless, sleeveless gown. 13

       165. Staff members in the ACU keep the unit windows open. During the

winter, the cells are very cold. During the summer, they are extremely hot.

       166. There is one roll of toilet paper that is shared among the men housed

in the ACU. The roll is located in the middle of the dormitory, outside of the cells,

so the men must ask correctional staff to use it.

       167. When there is no toilet paper left, or no officer present to retrieve it,

some men resort to tearing off pieces of their medical gowns to use as toilet paper.

After a few days in an ACU cell, most men’s gowns have disintegrated to the point

that they can no longer be worn, so the men are naked.



13
   In recent weeks, the prison has declined to provide suicide-prevention smocks to men who
request them, citing an insufficient supply.

                                            46
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 52 of 77




      168. Because the toilets in the ACU clog easily, and there are few, if any,

means for men to dispose of their waste, some men in the ACU resort to defecating

in wads of tissue paper and leaving them on the ground. As a result, many cells in

the ACU have heaps of trash and feces strewn on the floor. Some of the cells also

have leaks. When it rains, water pools on the ground.

      169. In October and November 2019, K.M. spent approximately five weeks

in an ACU cell after experiencing auditory hallucinations and expressing plans for

self-injury. He slept on the floor because the metal bed frame in his cell was

smattered in blood and he did not have supplies to clean it. For about five weeks,

K.M. was not allowed out of the cell to shower, and he was not given soap or

toothpaste.

      170. In March and April 2020, K.M. was again placed in an ACU cell for

approximately three weeks. He slept on his suicide-prevention smock—the only

article of clothing he was given—because the bed frame was filthy and the rest of

the cell was spattered in feces and blood. Throughout the night, K.M. heard rats

squealing and crawling about the cell. For three weeks, he was permitted only one

shower.

      171. For nine days in June 2020, K.M. was again placed in an ACU cell in

deplorable conditions. The only clothing item the prison provided was a paper




                                         47
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 53 of 77




gown. After just a few days, the gown was in tatters, and K.M. was left naked in

his cell.

       172. For more than a week, K.M. slept huddled on the floor because there

were feces, blood, and urine on the metal bed frame. He collected the paper

wrapped around his sandwiches to use as a makeshift bed on the otherwise bare

floor. He did not receive any hygiene items, and he was not permitted pens, paper,

or mail. During this time, he was fed two cold sandwiches for breakfast, lunch,

and dinner, on several occasions with spoiled bologna.

       173. Many other men have been held in similar physical conditions in the

ACU cells.

       174. K.J. was held in an ACU cell in or around the spring of 2020. The

walls were coated in pepper spray residue and excrement, and the cell floor was

flooded with water and urine. K.J. slept on the floor instead of the steel bunk,

which contained feces from the cell’s previous occupant. Roaches crawled

throughout the cell at night.

       175. For seven weeks in October and November 2020, J.H. was housed in

an ACU cell without a shower, despite repeated requests to bathe. After seven

weeks, he was finally allowed a shower. During his time in the ACU, J.H. was not

given any clothing apart from a paper gown and two pairs of shorts, one of which

he used as a rag to clean the feces, urine, and dried blood in the cell.


                                          48
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 54 of 77




         176. Although people are sent to the ACU for psychiatric care after

expressing suicidal ideation, attempting suicide, or engaging in self-injurious

behavior, people in the unit are left largely unsupervised by staff. Some men in the

ACU have cut themselves and lost consciousness before being discovered.

         177. The unit is not just poorly supervised by correctional officers; it is

also sometimes unattended by mental health professionals. Some men report

difficulty accessing mental health nurses in the ACU because rounds can be

infrequent. Those who see a psychiatrist or other mental health professional

receive only brief consultations and little to no follow-up.

         178. Because conditions in GSP’s segregation units cause people to

become depressed and suicidal, the 13 cells in the ACU are often occupied. When

no cells are available in the ACU, suicidal men are sometimes left in their assigned

cells.

   IV.      Defendants have long been on notice that conditions in GSP’s
            segregation units cause serious psychological harm.

               A.     Conditions in GSP’s segregation units are obviously
                      harmful.

         179. The conditions described above, and every detail of life in GSP’s

solitary confinement units, are planned and controlled by policies designed and

approved by Defendants Ward, Holt, Toole, Shepard, Sauls, and Ioannou. Every




                                            49
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 55 of 77




detail of those policies is implemented by or under the direct supervision of

Defendants Bobbitt, Spinn, Wicker, Edwards, Irwin, and Sharpe.

      180. Because the conditions in GSP’s segregation units are so rigidly

controlled at all management levels, each Defendant is actually and subjectively

aware of, and responsible for, the conditions of confinement described here. Each

Defendant is also actually and subjectively aware of, and responsible for, the harm

caused by those conditions.

      181. The deplorable conditions in GSP’s segregation units, and the

resultant harm to incarcerated people, are obvious. The GSP Defendants make

rounds at the prison and are thus knowledgeable about the poor physical conditions

of the cells; the practice of keeping people in prolonged solitary confinement; and

the psychiatric deterioration of people held in isolation environments, leading to

frequent crisis unit placement. The Central Office Defendants are also aware of

these conditions, both from their periodic physical presence at the prison and from

the repeated warnings they have received—from internal and external auditors—

about the dangers of such conditions. All Defendants are also aware of GSP’s

officer vacancy rate, which hovers just over 70 percent. The consequences of

understaffing for people in segregation are obvious to prison officials.




                                         50
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 56 of 77




        182. Despite Defendants’ knowledge of the harmful conditions described

in this complaint, Defendants have individually and collectively failed to cure

them.

              B.    Department auditors have repeatedly warned defendants
                    about dangerous conditions and inadequate mental health
                    care in GSP’s segregation units.

        183. Both internal and external auditors have warned Defendants that GSP

does not provide people in solitary confinement with adequate access to time out of

their cells. Auditors have further warned that keeping people in such conditions

can cause serious harm, and possibly death.

        184. Dr. Jeffrey Metzner is a psychiatrist with over 40 years of experience

in forensic psychiatry. Pursuant to a contract with the Department, Dr. Metzner

conducts an annual audit of the provision of mental health services in certain

Georgia prisons.

        185. In April 2019, in a report addressed to Defendant Ward, Dr. Metzner

notified the Department that “SOPs are not being followed for inmates in the Tier

programs, especially with regards to out of cell recreational time.” Letter from

Jeffrey L. Metzner, M.D., to Timothy C. Ward, Comm’r, Ga. Dep’t of Corr. (Apr.

15, 2019) (hereinafter “Metzner Audit”). Dr. Metzner further noted that “[o]ut of

cell programming for mental health caseload inmates in the tier programs is not

adequate.” Id.


                                         51
         Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 57 of 77




      186. In November 2019, internal auditors at the Department’s Office of

Professional Standards reached the same conclusion. These auditors conducted an

assessment of GSP’s operations, including security procedures, care and custody of

incarcerated people, and health services. They found that people held in solitary

confinement “[were] not being offered recreation in accordance to GDC policy and

procedure guidelines.” Audit, Ga. Dep’t of Corr. Office of Prof’l Standards, Final

Report: Georgia State Prison, Prepared for Trevonza Bobbitt, Warden (Nov. 14,

2019).

      187. Auditors also warned of the specific deficiencies in GSP’s system for

the provision of mental healthcare. In his 2019 report to Defendant Ward, Dr.

Metzner warned that the “institutional culture” at GSP was “very problematic from

the perspective of facilitating the provision of adequate mental health services.”

Metzner Audit. He reported that “significant and chronic staffing vacancies”

among mental health professionals “preven[t] implementation of an adequate

mental health services system.” Id.

      188.    Dr. Metzner also found that GSP staff did not conduct initial or

transfer psychological evaluations of men with serious mental illness; that there

was a “significant backlog” of psychiatric evaluations; and that senior mental

health staff did not adequately supervise provisionally-licensed and unlicensed

mental health counselors. Id.


                                         52
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 58 of 77




      189. The Department’s internal audits are consistent with Dr. Metzner’s

audit. One 2018 audit of GSP’s operations by the Department’s Office of

Professional Standards, directed to former GSP Warden Marty Allen, noted

multiple “areas of concern” in the prison’s provision of mental health care to

people with serious mental illness and people in solitary confinement. Audit, Ga.

Dep’t of Corr. Office of Prof’l Standards, Georgia State Prison: 2018 Annual

Assessment, Final Report (June 28, 2018). For instance, the audit warned that

Defendants provided “no out of cell individual contact by Mental Health

Counselors for Tier II offenders.” Id.

      190. Another internal audit from 2018 conducted by the Office of Health

Services found that GSP was only 65 percent compliant with standards for

developing mental health treatment plans and 35 percent compliant with standards

for providing mental health care to those in lockdown. Audit, Ga. Dep’t of Corr.

Office of Health Servs., Georgia State Prison (GSP) 2018-2019 Yearly Audit

Report & Attachments (July 10, 2018).

      191. In this 2018 report, auditors specifically warned Defendants of their

failure to provide evaluation and treatment for people in “isolation [and]

segregation.” Id. They wrote that a “remedial strategy must be developed”

because “deficits in Lockdown Services could lead to decompensation and possible

completed suicides or other self-harm.” Id. They added that “[e]valuation for


                                         53
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 59 of 77




services in Isolation/Segregation is important because of the impact (emotional and

cognitive) of lockdown” and that “[t]he Mental Health Department at Georgia

State Prison should need no reminder of such impacts and the possibilities of

completed suicides within lockdown as a consequence of emotional and cognitive

decompensation.” Id.

      192. In this report, the Department’s auditors repeatedly warned of such

serious deficiencies that the Department was in “possible legal jeopardy.” Id.

      193. In 2019, the Department’s auditors provided additional, urgent

warnings. They noted that counselors in the Tier Program regularly “copied and

pasted” notes about mental status check-ups and that security officers failed to

conduct 30-minute rounds in administrative segregation dorms. Audit, Ga. Dep’t

of Corr. Office of Prof’l Standards, Georgia State Prison: FY2019 Annual

Assessment, Final Report (Sept. 25, 2018).

      194. They also noted, consistent with Dr. Metzner’s findings, that the

mental health team lacked a clinical director and multiple mental health

counselors. In a report directed to Defendant Bobbitt and Mental Health Unit

Manger Juanita Reno, auditors wrote that these vacancies “limit[ed] . . . the

provision of effective mental health services.” Audit, Ga. Dep’t of Corr. Office of

Health Servs., Georgia State Prison (GSP) 2019-2020 Audit Report (Dec. 23,

2019). They also concluded that existing mental health staff members at the prison


                                         54
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 60 of 77




were “not skilled in the identification of mentally ill offenders within the facility,”

and that their “treatment efforts were not compliant with GDC’s SOPs.” Id.

      195. Finally, auditors found that in the full year since the alarming 2018

audit, GSP’s level of compliance with basic treatment norms for people with

mental illness had dropped precipitously. For instance, compliance with standards

for providing mental health treatment to those in lockdown dropped from 35

percent to two percent, and compliance in several other areas—including the

maintenance of a suicide precautions log—fell to zero percent. Id.

      196. Just as the Defendants’ own auditors warned, suicide rates at the

prison increased after the Department’s 2018 and 2019 audits.

      197. All these audits were specifically directed to Defendants in this action,

including Defendants Ward and Bobbitt, and copied to other senior correctional

staff. At least one audit directed Defendants to submit a written remediation plan,

called a “Corrective Action Plan,” to the Department’s Central Office, of which

Defendants Ward, Holt, Toole, Shepard, Sauls, and Ioannou are all members.

Therefore, Defendants were actually and subjectively aware of the substantial risk

of serious harm identified by their auditors. Still, they failed to take reasonable

steps to respond to the harm.




                                          55
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 61 of 77




             C.    Defendants have been subject to federal litigation regarding
                   conditions similar to those that persist in GSP’s segregation
                   units.

      198. Defendants are actually aware of the consequences of keeping

Plaintiffs in solitary confinement and poor conditions, because senior prison

administrators in the Department have been, and still are, subject to federal

litigation regarding similar conditions at GSP and at other prisons.

      199. For instance, in Quintanilla v. Bryson, 730 Fed. App’x. 738, 747 (11th

Cir. 2018), the Eleventh Circuit held that a person confined to the Tier II Program

at Smith State Prison had sufficiently alleged a deprivation of his basic human

needs because he “spent nearly all of his time in an isolation cell with ‘an

excessive vermin and insect infestation,’ including rats;” “the prison [did] not

adequately clean his cell and he [was] denied the adequate opportunity to clean it

himself;” the showers were “decrepit” and “flooded;” and he was denied “adequate

food, exercise and human contact.” The Court held that Quintanilla’s “near-

constant exposure to unhygienic conditions,” combined with his lack of access to

out-of-cell recreation, stated an Eighth Amendment violation. Id.

      200. In Canupp v. Paul, 716 Fed. App’x. 836 (11th Cir. 2017), the

Eleventh Circuit reached a similar conclusion. The Court held that a man confined

to an isolation cell at GSP for two weeks—without adequate drinking water and

with “prolonged exposure” to his own excrement—stated an Eighth Amendment


                                         56
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 62 of 77




violation. Id. at 840-41. Although prison officials knew of the problem and took

“some action” in response, the Court held that their failure to fully remedy the

issue—while the man’s lack of access to safe drinking water persisted—could

constitute deliberate indifference to his basic human needs and violate the Eighth

Amendment. Id. at 841-43.

      201. Because of these and other cases, Defendants have long been on

notice of the harms of keeping people in solitary confinement in deplorable

physical conditions. See also Hardwick v. Ault, 447 F. Supp. 116, 125 (M.D. Ga.

1978) (“Long periods of lock up in a confined space, limited contact with others,

continued and unexpected surveillance and limited exercise eventually take a

serious toll on the mental health of [incarcerated persons.]”).

      202. In many respects, the conditions in GSP’s segregation units are worse

than those at issue in the cases discussed above. Plaintiffs and others at GSP are:

          a. deprived of almost any outdoor yard time;

          b. isolated in cells infested with rats, roaches, and mice and smelling of

             human waste;

          c. abandoned for hours at a time in locked, hot shower stalls;

          d. frequently held for prolonged periods of time in small holding cages

             without access to food, water, or a toilet;




                                          57
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 63 of 77




         e. subject to unsanitary and repulsive conditions of confinement in the

             mental health crisis unit, where cells are often smeared in other

             people’s blood and feces; and

         f. deprived of almost any access to appropriate psychiatric care, leading

             to high rates of suicide.

      203. Since the litigation described above, Defendants have known that

conditions in GSP’s segregation units pose a substantial risk of serious harm. Yet

Defendants have not taken reasonable steps to improve these conditions.

             D.    Plaintiffs’ counsel placed Defendants on notice of
                   unconstitutional conditions in GSP’s segregation units, but
                   Defendants failed to take reasonable steps to ameliorate
                   them.

      204. Between May and October 2020, undersigned counsel sent

Defendants three letters putting them on notice of the deleterious effects of solitary

confinement, terrible conditions, and understaffing at GSP.

      205. In the first letter, sent on May 21, 2020, counsel warned that

conditions in the Tier II Program housing units had fallen below constitutional

standards and asked officials to remedy the problems. Counsel for Defendants

responded with a two-sentence email stating that Defendants would “research the

allegations and remediate any problems that we find.”




                                         58
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 64 of 77




      206. Between May 21 and September 14, conditions in GSP’s segregation

units continued to deteriorate. At least four additional people committed suicide at

the prison. Three of the decedents lived in solitary confinement.

      207. On September 18, 2020, counsel sent a second letter to Defendants,

noting specifically the increase in suicides and the persistence of unconstitutional

conditions. Counsel also provided a list of five men in the Tier II Program housing

units who were believed to be at high risk of imminent suicide or who otherwise

faced an immediate and serious risk of bodily harm. Defendants did not respond.

      208. On October 28, 2020, counsel sent a third letter to Defendants. This

letter alerted Defendants to a man in their custody who had been repeatedly

tortured by other incarcerated people and requested that Defendants take certain

measures to protect him. The letter also requested that Defendants provide a

response about the people identified in counsel’s September 18 letter.

      209. Defendants’ counsel responded that the Department would “not

discuss” the housing assignments of the people identified in Plaintiffs’ counsel’s

letter. Instead, she referred Plaintiffs’ counsel to the Department’s website,

www.gdc.ga.gov, to “view the facility to which each is assigned.”

      210. Since October 2020, counsel has sent additional letters to the

Department regarding unconstitutional conditions, as well as the Department’s




                                         59
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 65 of 77




failure to provide people in solitary confinement with reasonable access to the

grievance process.

      211. Despite the overwhelming amount of notice to Defendants, the

conditions in GSP’s solitary confinement units have not changed. Incarcerated

people remain locked in their cells nearly 24 hours per day, seven days per week,

with no access to programming. Cells are still filthy, vermin-infested, and flooded.

Men continue to be held in locked shower stalls and small holding cages for hours

or days with no food, water, or toilet access. Seriously mentally ill people continue

to be denied reasonable access to mental health care.

      212. Defendants’ failure to reasonably respond to repeated warnings of the

substantial risk of serious harm caused by prolonged or indefinite solitary

confinement—first by Defendants’ own auditors, then by the Court, and finally by

undersigned counsel—constitutes deliberate indifference to the lives of

incarcerated persons, in violation of the Eighth Amendment.

                       CLASS ACTION ALLEGATIONS

      213. Plaintiffs bring this action under Rules 23(a) and 23(b)(2) of the

Federal Rules of Civil Procedure on behalf of themselves and a class of similarly

situated persons. Plaintiffs make the following class action allegations:




                                         60
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 66 of 77




              A.    Principal Class

      214. Plaintiffs seek to certify a principal class defined as follows: All

persons who are now or will in the future be held in GSP’s Tier II Program

segregation units or other segregation units that indefinitely confine persons to

their cells for 22 or more hours per day.

      215. Plaintiffs meet the requirements of Rule 23(a) for the following

reasons:

           a. The class is so numerous that joinder of all members is impracticable.

              The class consists of approximately 300 people who are currently

              assigned to the Tier II Program at GSP; an unknown number of people

              who will be assigned to the Tier II Program at GSP in the future; and

              an unknown number of people who are now, or will in the future, be

              confined to GSP’s other segregation units. The class is ascertainable

              because the placement of a person in GSP’s Tier II Program or similar

              segregation units is immediately apparent from Defendants’ records

              and the fact of the person’s confinement there.

           b. There are questions of law and fact common to the class, including

              whether the totality of conditions in GSP’s Tier II Program and

              similar segregation units constitutes cruel and unusual punishment;

              whether Defendants have knowledge of the conditions and


                                            61
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 67 of 77




             deprivations described in this complaint; and whether Defendants

             have reasonably responded to the conditions and deprivations

             described in this complaint.

          c. The policies challenged in this action apply with equal force to

             Plaintiffs and all members of the class so that Plaintiffs’ claims are

             typical of those of the class. Plaintiffs are subject to the same

             unconstitutional conditions as other people who are now or will in the

             future be held in segregation housing units at GSP.

          d. Plaintiffs and their counsel will adequately protect the interests of the

             class. Plaintiffs possess no interests adverse to those of other class

             members. Plaintiffs are represented by attorneys from the Southern

             Center for Human Rights, a nonprofit organization with experience in

             prison litigation, and Kilpatrick Townsend & Stockton LLP, a private

             law firm with extensive experience in complex class action litigation.

      216. Plaintiffs meet the requirements of Rule 23(b)(2) in that Defendants

have acted or failed to act on grounds that apply generally to the class, so that final

injunctive or declaratory relief is appropriate respecting the class as a whole. In

particular, Plaintiffs seek to represent the class in challenging, under the Eighth

Amendment, solitary confinement and conditions of confinement in the Tier II




                                          62
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 68 of 77




Program and similar segregation units at GSP. Those conditions apply to all

people who are now or will in the future be held in segregation units at GSP.

              B.    Psychiatric Disability Subclass

      217. Plaintiffs seek to certify a subclass defined as follows: All persons

who are now or will in the future be held in GSP’s Tier II Program segregation

units or other segregation units that indefinitely confine persons to their cells for 22

or more hours per day, and who are or have ever been classified by the Department

as being on Mental Health Level II or above.

      218. Plaintiffs meet the requirements of Rule 23(a) for the following

reasons:

           a. The class is so numerous that joinder of all members is impracticable.

              The class consists of more than 200 persons classified as Mental

              Health Level II or above who are now or will in the future be assigned

              to GSP’s Tier II Program and similar segregation units. The class is

              ascertainable because the members’ assignment to Mental Health

              Level II or above is immediately apparent from Defendants’ records.

           b. There are questions of law and fact common to the class, including

              whether the totality of conditions in GSP’s Tier II Program and

              similar segregation units, when imposed on people classified as

              Mental Health Level II or above, constitutes cruel and unusual


                                          63
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 69 of 77




             punishment; whether Defendants have knowledge of the conditions

             and deprivations described in this complaint; whether Defendants

             have reasonably responded to the conditions and deprivations

             described in this complaint; and whether Defendants have

             discriminated against the subclass members by reason of their

             psychiatric disabilities.

          c. The policies challenged in this action apply with equal force to

             Plaintiffs and all members of the class so that Plaintiffs’ claims are

             typical of those of the class. Plaintiffs are subject to the same

             unconstitutional conditions as other persons classified as Mental

             Health Level II or above who are now or will in the future be held in

             GSP’s Tier II Program or similar segregation units at GSP.

          d. Plaintiffs and their counsel will adequately protect the interests of the

             class. Plaintiffs possess no interests adverse to those of other class

             members. Plaintiffs are represented by attorneys from the Southern

             Center for Human Rights, a nonprofit organization with experience in

             prison litigation, and Kilpatrick Townsend & Stockton LLP, a private

             law firm with extensive experience in complex class action litigation.

      219. Plaintiffs meet the requirements of Rule 23(b)(2) in that Defendants

have acted or failed to act on grounds that apply generally to the class, so that final


                                          64
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 70 of 77




injunctive or declaratory relief is appropriate respecting the class as a whole. In

particular, Plaintiffs seek to represent the class in challenging, under the Eighth

Amendment, solitary confinement and conditions of confinement for people

classified as Mental Health Level II or above who are held in GSP’s Tier II

Program and similar segregation units. Those conditions apply to all people

experiencing psychiatric disabilities who are now or will in the future be held in

segregation units at GSP, and any prospective relief granted to Plaintiffs with

respect to those matters will necessarily benefit each class member.

                              CLAIMS FOR RELIEF

                             COUNT I:
              VIOLATIONS OF THE EIGHTH AMENDMENT’S
              CRUEL AND UNUSUAL PUNISHMENTS CLAUSE

     (By Plaintiffs Middleton, Hodges, and Holbrooks against all Defendants)

      220. Plaintiffs incorporate paragraphs 1-16 and 19-219 as if fully set out

herein.

      221. The totality of conditions in GSP’s Tier II Program and similar

segregation units constitutes cruel and unusual punishment.

      222. The Central Office Defendants have final authority over each person’s

duration of confinement in GSP’s segregation housing units, and the authority to

prescribe the conditions of confinement, including the duration and degree of

isolation imposed. The GSP Defendants have direct control over the conditions of


                                          65
       Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 71 of 77




confinement in GSP’s segregation housing units, including the duration and degree

of isolation imposed.

      223. Prolonged or indefinite solitary confinement is considered torture by

many authorities and violates contemporary standards of decency in the United

States and many other countries.

      224. Prolonged or indefinite solitary confinement deprives people of basic

human needs, including exercise, social interaction, and sensory stimulation.

These deprivations are processed by the nervous system as pain.

      225. Prolonged or indefinite solitary confinement creates a substantial risk

of serious harm. The potential harms include mental illness, brain dysfunction,

self-mutilation, suicide, hypertension, and heart problems. The effects continue

long after a person is released from confinement and may be irreversible.

      226. Moreover, forcing people to endure unsanitary conditions in their

housing units violates contemporary standards of decency and creates a substantial

risk of serious harm.

      227. By isolating Plaintiffs and other people in unsanitary conditions in

GSP’s segregation units and failing to take action to alleviate the conditions there,

Defendants violate contemporary standards of decency and deprive people of basic

human needs. Defendants violate the Eighth Amendment prohibition against cruel




                                         66
          Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 72 of 77




and unusual punishment, as incorporated by the Fourteenth Amendment Due

Process Clause.

      228. Plaintiffs seek declaratory and injunctive relief on behalf of

themselves and a class of similarly situated persons to prevent further violations of

their rights by Defendants.

                               COUNT II:
                  VIOLATIONS OF THE AMERICANS WITH
                    DISABILITIES ACT OF 1990 AND THE
                      REHABILITATION ACT OF 1973

                (Disability Discrimination in Programs and Activities)

                   (By Plaintiff Middleton against all Defendants)

      229. Plaintiffs incorporate paragraphs 1-16 and 19-219 as if fully set out

herein.

      230. Congress enacted the Americans with Disabilities Act (ADA), 42

U.S.C. §§ 12101 et seq., to provide a clear and comprehensive mandate for the

elimination of discrimination against people experiencing disabilities and to

provide strong and consistent standards for identifying and addressing such

discrimination. 42 U.S.C. § 12101(b)(1) – (2).

      231. The ADA is based on Congress’s finding that, among other things,

“[h]istorically, society has tended to isolate and segregate individuals with

disabilities, and, despite some improvements, such forms of discrimination against




                                         67
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 73 of 77




individuals with disabilities continue to be a serious and pervasive social problem.”

42 U.S.C. § 12101(a)(2).

      232. Congress also found that “[i]ndividuals with disabilities continually

encounter various forms of discrimination, including . . . relegation to lesser

services, programs, activities, benefits, jobs or other opportunities.” 42 U.S.C. §

12101(a)(5).

      233. Title II of the ADA mandates that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity, or

be subjected to discrimination by any such entity.” 42 U.S.C. § 12132; see also 28

C.F.R. § 35.130.

      234. The ADA defines a “disability” as “a physical or mental impairment

that substantially limits one or more major life activities.” 42 U.S.C. §

12102(1)(A).

      235. Plaintiff Middleton and each of the members of the Psychiatric

Disability Subclass have a disability, as that term is defined in the ADA, and are

entitled to the protections of the ADA.

      236. Title II of the ADA applies to all services, programs, and activities of

public entities, including jails and prisons. 42 U.S.C. § 12132. The Georgia




                                          68
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 74 of 77




Department of Corrections and each of its officers must comply with Title II of the

ADA.

       237. The ADA directed the Attorney General of the United States to

promulgate regulations enforcing Title II of the ADA and provide guidance on

their content. 42 U.S.C. § 12134. The regulations that the Attorney General

promulgated require public entities to “make reasonable modifications” to their

programs and activities “when the modifications are necessary to avoid

discrimination.” 28 C.F.R. 35.130(b)(7).

       238. The regulations also specify that it is unlawful for a public entity to:

(a) afford a qualified individual with a disability an opportunity to participate in or

benefit from the aid, benefit, or service that is not equal to that afforded to others;

or (b) provide a qualified individual with a disability with an aid, benefit, or

service that is not as effective in affording equal opportunity to obtain the same

result, to gain the same benefit, or to reach the same level of achievement as that

provided to others. See 28 C.F.R. 35.130(b)(1)(ii) – (iii).

       239. Section 504 of the Rehabilitation Act provides: “No otherwise

qualified individual with a disability in the United States . . . shall, solely by reason

of his or her disability, be excluded from the participation in, be denied the benefits

of, or be subjected to discrimination under any program or activity receiving

Federal Financial Assistance.” 29 U.S.C. § 794(a).


                                           69
        Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 75 of 77




      240. Plaintiffs and the subclass members experience, are recorded as

experiencing, and are regarded by Defendants as experiencing psychiatric

disabilities that substantially limit one or more major life activities.

      241. Defendants deny important services, programs, and activities to

Plaintiffs and others who experience psychiatric disabilities by placing them in

GSP’s segregation housing units solely by reason of their disabilities. Defendants

and the Georgia Department of Corrections receive federal funds in connection

with those services, programs, and activities.

      242. Defendants have not permitted reasonable accommodations for

Plaintiffs’ disabilities and have discriminated against the individual Plaintiffs and

class members in the provision of programs and services based upon their

experiencing psychiatric disabilities.

      243. Plaintiffs seek declaratory and injunctive relief on behalf of

themselves and a class of similarly situated persons to prevent further violations of

their rights by Defendants.

                              PRAYER FOR RELIEF

      For the foregoing reasons, Plaintiffs respectfully ask that this Court:

             (1)    Assume jurisdiction over this action;

             (2)    Certify this case as a class action under Rule 23 of the Federal
                    Rules of Civil Procedure;




                                           70
Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 76 of 77




    (3)   Declare that Defendants violated the Eighth Amendment rights
          of Plaintiffs and other class members;

    (4)   Declare that Defendants violated the rights of Plaintiff
          Middleton and other members of the Psychiatric Disability
          Subclass under the Americans with Disabilities Act and the
          Rehabilitation Act;

    (5)   Enter permanent injunctive relief against those Defendants sued
          in their official capacities, requiring Defendants to:

             (a) Offer at least four hours of daily out-of-cell time to all
                 people in GSP’s segregation housing units, including one
                 hour per day of outdoor time;

             (b) Establish within 30 days a plan for providing meaningful
                 activities and opportunities for social interaction to all
                 people in GSP’s segregation housing units, consistent
                 with security concerns;

             (c) Establish within 30 days a plan to evaluate all people in
                 GSP’s segregation housing units to determine which
                 people have serious mental illness, and promptly transfer
                 such persons out of isolated confinement;

             (d) Establish within 30 days a plan to ensure that people who
                 experience mental health crises receive prompt treatment
                 and are housed in clean environments;

             (e) Establish within 30 days a plan to provide adequate
                 sanitation, fix plumbing, electricity, and ventilation
                 systems, and exterminate rodents and vermin in GSP’s
                 segregation housing units; and

             (f) Establish within 30 days a plan to ensure that the holding
                 cages at GSP are used in a humane manner, and that
                 persons are held in the cages for no longer than

                               71
      Case 5:21-cv-00334-MTT Document 1 Filed 09/10/21 Page 77 of 77




                      reasonably necessary to ensure transport from one part of
                      the prison to another.

          (6)   Award Plaintiffs reasonable attorneys’ fees, expenses, and costs
                of litigation under 42 U.S.C. § 1988 and other applicable law;
                and

          (7)   Award such other and further relief as this Court deems just and
                proper.

    Respectfully submitted, September 10, 2021.




                                          /s/Ryan Primerano
James F. Bogan III (Ga. Bar 065220)       Ryan Primerano (Ga. Bar 404962)
Tamara Serwer Caldas (Ga. Bar 617053)     Alison Ganem (Ga. Bar 284894)
C. Allen Garrett Jr. (Ga. Bar 286335)     SOUTHERN CENTER FOR
Stephanie N. Bedard (Ga. Bar 825614)      HUMAN RIGHTS
Emilia Stromberg (Ga. Bar 896536)         60 Walton Street, NW
Desmond M. Dennis (Ga. Bar 511943)        Atlanta, Georgia 30303
KILPATRICK TOWNSEND &                     (404) 688-1202
STOCKTON LLP                              (404) 688-9440 (fax)
1100 Peachtree Street, NE, Suite 2800     rprimerano@schr.org
Atlanta, Georgia 30309                    aganem@schr.org
(404) 815-6500
(404) 816-6555 (fax)
jbogan@kilpatricktownsend.com
tcaldas@kilpatricktownsend.com
agarrett@kilpatricktownsend.com
sbedard@kilpatricktownsend.com
estromberg@kilpatricktownsend.com
ddennis@kilpatricktownsend.com

                           Counsel for Plaintiffs




                                     72
